460



            OFFICE          OF THE ATTORNEY GENERAL                   OF     TEXAS
                                      AUSTIN

 .*(*MN
 )‘L‘“IL




vablo         John 0. Rood,          Cotirrioner
meru      of Labor Statlrtior
b&in,      teu8

g.8r blrr
                                                                                 lrtloa     of




                                                       0~l8p i0fee
                                                                0rm y
                                                       08ha brater em-
                                                      of rliteea Je8r8 to
                                                        mill, VOFk8hOp,   18Ull-
                                                          OVO8 8nd oitie8 Of
                                                         atloa, according    to
                                                          11 be fiaed not less
                                    0111W8     LlOF   Store     than TV0 ~UIldl’ed
                                    risoaed      ln   jai1      for not maore than


                  ite evident that the distribution of aeus-
paper8 18 aot vlthla the purviev OS any of the lxohibitlre en-
ploymeats a8 appear In the above quoted article unless it be
that    oi re88enger    rervloe          la   tovna     or cltle8       of   more th8a     flf-
teen    thOu88nd pOpti8tiOQ.


                  Neither     the   courts    aor     the     Legislature     has    eluoldat-
cd qon  or rendered a deficition for "messfa&er service" es
csed la the article under dlscusslon. Webster's iiev Iatern;tior.-
al :ic;:mar7, 3econC Piition, def'lncs "mcsscq~r-" a3 'one uk,.-
                                                                    46Y

Honorrble John D. Read, pge     2


b e-8 l    U888a@O  0 doe8 aa lrrmd.’ Although it oould be 8r gued
th8t    8 boy vho dellVer8 nev8mpeF8 dOO8 la 8 general -2        bear
8    le888g@ perta-     to the a8v8 of the day, ve do not belleve
it    18 3f the kind of w88en#er 8errlee lntetied to oow vlthln
the reap ot Artlale  12nD IB Other V&8,   l %OUIOap” t0 Oo#
vlthln the purrlev of wrreqer  rerrlee’ nut be a owunloa-
tlaa of l per8om1 luture rwh l8 l telegru or note,
           At 8a8t t& delivery Of WV8p8pOr8    18 l dlrtrlbutloa
.ofthe mrobadlre    of l publlrhlng ro8p8ny. The eourt in the
@me of A88ooiated bdemity      Corpor~tloa 1. Yllroa, 21 8. W. (2d)
314, vrlt ot error Nfuaod, held that the mployment of ohildren
wder flfteea   par8  of rge to dellrrr paokrger aad merahmdime
OS the esploJer 18 OOt laterdlotetl b7 Artlale 1573.
         It 18 therefore the opinion ot thlr      dopnrtmeat that
y o ur
     q W8LlCbb U
               o lMVOrOd la the JLO&atlvO.
                                           Vary truly your8